Title: To Thomas Jefferson from Israel B. Parshall, 8 March 1804
From: Parshall, Israel B.
To: Jefferson, Thomas


               
                  Sir,
                  New-York 8th. March 1803 i.e. 1804
                     
               
               I would not address your Excellency if I had not hopes of Your complying with the Petition of A Poor Mechanic in Distress as I am at Present. I will Just state To Your Excellency my Situation, Viz I Began Business in New York in the Shoemaking line, about the Middle of July last, and was doing Tolerably Well, but the Epidemic Coming on the 1st of August Put everything to a Stand in this City for three Months During Which time I was one among the few that were obliged to Remain in the City During which time my Wife & self were Reduced Very low by the fever & Want of Business as we Both had it Very Severely, though not Both at one time, at the Close of the Sickness I Was obliged To Run in debt for materials To Carry on my Business and as I have had To pay off 3 months Dead Rent & 3 doctors Bills I am Reduced To almost Nothing.
               What I have To ask of Your Excellency is the loan of 500 Dolls. or as much as can be Convenient To Spare for one or Two Years as Your Excellency may think Proper And if Your Excellency will be so Humane as To Oblige me I will send Your Excellency A Bill of Sale of Every thing I have or may have at the Expiration of the time if Your Excellency is Disposed So To Do To any one You wish Should Receive it at the Rate of 8 p. Cent
               I should wish You To Send me an Answer as soon as Convt. To Your Excellency
               By doing which You will forever Oblige Your unknown friend and Petitioner
               
                  Israel B. Parshall
               
               
                  Please Direct To No. 75 Nassau St. New York
               
            